Citation Nr: 1537637	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had verified honorable active service from September 29, 2004, to March 4, 2005, and active service under other than honorable conditions from May 10, 2005, to January 9, 2008.  The Veteran served in Iraq.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which determined that the Veteran was not eligible for VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  In November 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

The Veteran was scheduled for an August 2012 hearing before a Veterans Law Judge.  He subsequently failed to report for the scheduled hearing.  In August 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the education file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

In May 2015, the Veteran submitted a claim for Dependents' Educational Assistance under the provisions of 38 U.S.C.A. Chapter 35.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

An individual may establish eligibility for VA Post-9/11 GI Bill education assistance (Chapter 33) based on active duty service after September 10, 2001, if he served a minimum of 90 aggregate days excluding entry level and skill training, and after completion of such service, continued on active duty; was discharged from service with an honorable discharge; was released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; was released from service characterized as honorable for further service in a reserve component; was discharged or released from service for a medical condition that preexisted such service and was not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned, or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to service-connected disability; or, after meeting the preceding minimum service requirements, an individual makes an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).  

The Veteran's verified first period of active service was honorable and 156 days in duration.  The Board is unable to discern from the service personnel documentation of record what portion of the 156 days constituted excludable "entry level and skill training."  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it verify what portion of the Veteran's period of honorable active service with the Army between September 29, 2004, and March 4, 2005, constituted "entry level and skill training."  

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

